Bolla, Deputy Attorney General,
You inquire as to the jurisdiction and responsibility of the State Council of Education in connection *340with the administration of the following acts: The Act of May 7, 1937, P. L. 585, as amended, the Act of May 5, 1933, P. L. 289, as amended, and the Act of May 5,1933, P. L. 364, as amended, which acts restrict the use of the words “college” or “university” in corporate or fictitious names.
Your inquiry is limited particularly to the registration of the schools having in their name the words “business college” or “business university”.
The acts restricting the use of the words “college” and “university” are prospective and do not govern or limit thé use of these words when used in the name prior to the passage of the acts.
Sections 2 and 3 of the Act of May 7, 1937, P. L. 585, as last amended by the Act of May 2, 1949, P. L. 808, 24 PS §§2422-2423, provide as follows:
“Section 2. It is unlawful for any person, copartnership, association or corporation to apply to itself, either as a part of its name or in any other, manner, the designation of ‘college’ or ‘university’ in such a way as to give the impression that it is an educational institution conforming to the standards and qualifications prescribed by the State Council of Education, unless it in fact meets such standards and qualifications: Provided, That any corporation heretofore formed, the corporate name of which, or any persons, partnership or association now conducting any educational institution, the trade or fictitious name of which, includes such designation, may continue to use such corporate, trade or fictitious name.
“Section 3. The Secretary of the Commonwealth, the courts of common pleas and prothonotaries shall not approve any corporate name or register any assumed or fictitious name including the words ‘college’ or ‘university’ used in such a way as to give the impression that it is an educational institution conforming to *341the standards and qualifications prescribed by the State Council of Education, unless the application for incorporation or change of name or the application for registration is accompanied by a certificate from the Department of Public Instruction that the corporation or proposed corporation or the person or persons applying for registration is entitled to use such designation.”
The word “college” was used in the Act of 1937 and its amendment, the Act of March 12, 1945, P. L. 43, and it was not until the 1949 Act that the word “university” was added.
Section 202 of the Nonprofit Corporation Law of May 5, 1933, P. L. 289, as amended, 15 PS §2851-202, provides:
“. . . nor shall the corporate name contain the word ‘college’ or ‘university’ when used in such a way as to give the impression that it is an educational institution conforming to the standards and qualifications prescribed by the State Council of Education, unless there be submitted a certificate from the State Council of Education certifying that the corporation or proposed corporation is entitled to use such designation: . . .”
Section 202 of the Business Corporation Law of May 5, 1933, P. L. 364, as amended, 15 PS §2852-202, provides:
“. . . nor shall the corporate name contain the word ‘college’ or ‘university’ when used in such a way as to give the impression that it is an educational institution conforming to the standards and qualifications prescribed by the State Council of Education, unless there be submitted a certificate from the State Council of Education certifying that the corporation or proposed corporation is entitled to use such designation.”
Section 202 of The Administrative Code of April 9, 1929, P. L. 177, 71 PS §62, provides as follows:
*342“The following boards, commissions, and offices are hereby placed and made departmental administrative boards, commissions, or offices, as the case may be, in the respective administrative departments mentioned in the preceding section, as follows: . . .
“In the Department of Public Instruction,
State Council of Education, . .
You state there appears to be some doubt as to whether the registration of an institution comes under the prohibition if the words “college” or “university” are modified through the use of the word “business” or other modifying term, and applies to itself, for example, the descriptive title “business college” or “business university”.
We do not perceive that the legislature intended to use the word “business” or other modifying term to serve as a key to unlock the meaning of “college” or “university” with respect to registering the name under the Fictitious Names Act or Corporation Law without certification from the Department of Public Instruction.
The acts herein referred to put the restriction on the word “college” or “university” without regard to the words that modify them.
We are of the opinion, and you are advised that:
1. An institution comes within the prohibition of the acts restricting the use of the word “college” or “university” in its name when the word “college” or “university” is modified through the use of the word “business” or other modifying term, and applies to itself the descriptive title “business college” ■ or “business university”.
2. Where the word “college” or “university” is used in incorporation, change of name or registration under the Fictitious Names Act, the application must be accompanied by a certificate from the Department of *343Public Instruction that the applicant is entitled to use such designation.